

Exhibit 10ggg


Norfolk Southern Corporation Long-Term Incentive Plan
Award Agreement for Outside Directors




This AGREEMENT dated as of <Date> (Award Date), between NORFOLK SOUTHERN
CORPORATION (Corporation), a Virginia corporation, and «Full_Name»
(Participant), a director of the Corporation who is not an officer of the
Corporation or any of its subsidiaries.


1.Award Contingent Upon Execution of this Agreement. This Award made to the
Participant on the Award Date is contingent upon the Participant’s execution and
return to the Corporate Secretary of this Agreement.


2.Terms of Plan Govern. Each Award made hereunder is made pursuant to the
Norfolk Southern Corporation Long‑Term Incentive Plan (Plan), all the terms and
conditions of which are deemed to be incorporated in this Agreement and which
forms a part of this Agreement. The Participant agrees to be bound by all the
terms and provisions of the Plan and by all determinations of the Committee
thereunder. Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the Plan.


3.Award of Restricted Stock Units. The Corporation hereby grants to the
Participant on Award Date «RSUs» Restricted Stock Units. Each whole Restricted
Stock Unit is a contingent right to receive a Restricted Stock Unit Share,
granted pursuant to Section 10 of the Plan, subject to the restrictions and
other terms and conditions set forth in the Plan and this Agreement.


(a)Memorandum Account. The Participant’s Award of Restricted Stock Units shall
be recorded in a memorandum account.


(b)Restriction and Retention Period. The Restricted Stock Units are subject to a
one-year Restriction Period which terminates on <Date>. In addition, the
Restricted Stock Units are subject to a Retention Period. The Retention Period
shall expire upon the Participant’s Separation from Service (within the meaning
of section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder) (a “Separation From Service”) or death. Restricted Stock
Units shall not be settled in Restricted Stock Unit Shares pursuant to Section 5
hereof until the expiration of the Restriction Period and the Retention Period.


(c)Restrictions. Until the expiration of the Restriction Period and the
Retention Period, Restricted Stock Units granted under this Award shall be
subject to the following restrictions:


i.
the Participant shall not be entitled to (A) receive the Restricted Stock Unit
Shares to which the Participant may have a contingent right to receive in the
future, (B) vote the Common Stock represented by the Restricted Stock Units or
(C) receive dividends thereon; and



ii.
the Restricted Stock Units may not be sold, transferred, assigned, pledged,
conveyed, hypothecated, used to exercise options or otherwise disposed of.



4.Crediting of Dividend Equivalents. On each dividend payment date for the
Corporation, the Corporation shall credit the memorandum account of each
Participant who holds Restricted Stock Units as of the declared record date with
additional Restricted Stock Units and fractions thereof equivalent to the
dividend paid on the Corporation’s Common Stock based on the Fair Market Value
of the Common Stock on the dividend payment date. Each credited dividend
equivalent shall be equal to the amount of the regular quarterly dividend paid
in accordance with the Corporation’s normal dividend payment practice as may be
determined by the Committee, in its sole discretion. The Participant’s
memorandum account



--------------------------------------------------------------------------------



will be credited with additional Restricted Stock Units, including fractions
thereof, pursuant to this section until all Restricted Stock Units that were
credited to the Participant are distributed.


5.Distribution of Restricted Stock Units. The Restricted Stock Units credited
hereunder shall be distributed in accordance with an irrevocable election
previously made by the Participant.


Each Participant who has not previously received a grant of Restricted Stock
Units under the Plan shall elect a form of distribution with respect to any
Restricted Stock Units credited to the Participant hereunder and with respect to
any Restricted Stock Units that may be credited to the Participant in the
future. The Participant may elect to receive such Stock Units in a single
distribution or in 10 annual installments upon the Participant’s Separation From
Service. The Participant’s election is irrevocable.


If the Participant has elected to receive the Restricted Stock Units in a single
distribution, upon the expiration of the Retention Period: (a) whole shares of
Common Stock equal to the number of Restricted Stock Units for which the
Restriction Period has expired shall be delivered to the Participant; and (b)
thereafter, as any subsequent Restriction Period expires, whole shares of Common
Stock equal to the number of Restricted Stock Units for which the Restriction
Period has expired plus the number of additional Restricted Stock Units credited
under Section 4 shall be delivered to the Participant. Any remaining fraction of
a single Restricted Stock Unit that remains in the Participant’s memorandum
account upon the final distribution of any whole shares of Common Stock from the
account shall be distributed in cash concurrent with the final stock
distribution.


If the Participant has elected to receive the Restricted Stock Units in 10
annual installments upon the Participant’s Separation From Service, following
the expiration of the Retention Period, the first distribution will be made in
January following the year of the Participant’s Separation From Service, and
subsequent installments will be distributed on the anniversary of the first
installment. Whole shares of Common Stock shall be delivered to the Participant
upon distribution of each annual installment. The first such installment will be
equal to the number of whole Restricted Stock Unit Shares that equal one tenth
of the total number of the Restricted Stock Units in the memorandum account for
which the Restriction Period has expired at the time of the distribution; the
second installment, one ninth of the remaining total number for which the
Restriction Period has expired at the time of the distribution; and so forth,
until all remaining Restricted Stock Units are distributed as whole Restricted
Stock Unit Shares upon distribution of the tenth installment. Any remaining
fraction of a single Restricted Stock Unit that was credited to the
Participant’s memorandum account upon the distribution of the tenth installment
shall be distributed in cash concurrent with the distribution of the tenth
installment.


If the Participant dies at any time, then any Restricted Stock Units credited to
the Participant’s memorandum account will be distributed as whole Restricted
Stock Unit Shares to the Participant’s beneficiary within thirty (30) days
following the Participant’s death.. Any remaining fraction of a single
Restricted Stock Unit that remains in the memorandum account upon the
distribution of any whole shares of Common Stock from the account will be
distributed to the Participant’s beneficiary in cash concurrent with the stock
distribution. The beneficiary may not, directly or indirectly, designate the
taxable year of the settlement.


IN WITNESS WHEREOF, this Agreement has been executed on behalf of the
Corporation by its officer thereunto duly authorized, and by the Participant, in
acceptance of the above‑mentioned Award, subject to the terms of the Plan and of
this Agreement, all as of the day and year first above written.




By: _____________________________________________
«Full_Name»


By: _____________________________________________
NORFOLK SOUTHERN CORPORATION

